DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 2, 10, and 11 are objected to because of the following informalities:
Claim 2: “coupled a shaft” should read –coupled to a shaft--.
Claim 10: “second extension piece” in line 15 should read –second extension portion piece--.
Claim 11: “coupled a shaft” should read –coupled to a shaft--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the shaft" in 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the shaft" in 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the shaft" in 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the shaft" in 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 10, 13, and 14 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. Patent Application Publication No. 2010/0030016 (Knoll).
Regarding claim 1, Knoll teaches a system for treating urinary incontinence (abstract), the system comprising an implant (Figure 2, implant, 100) having a support Figure 2, central support portion, 102), a first extension portion piece (Figure 2, extension portion, 106), and a second extension portion piece (Figure 2, second extension portion, 106), and an adjusting tool (Figures 3A-C, insertion tool, 150), wherein the support portion piece (106) comprises a tissue support portion (102) sized and shaped for placement to support a urethra, and the first extension portion (106) piece includes a proximal end portion, a distal end portion, and a tissue fastener (Figure 2, tissue anchor, 110), the second extension portion piece (106) includes a proximal end portion, a distal end portion, and a tissue fastener (Figure 2, second tissue anchor, 110), the adjusting tool (150) includes a surface capable of engaging the support portion piece (102), and Amendment and Response Under 37 CFR § 1.111Page 4a holder capable of being removably engaged with the proximal end of the first extension portion piece (106) while the holder is removably engaged with the proximal end portion of the second extension piece (106) (“surface” construed as the outer surface of handle 154 as the handle surface 154 is capable of contacting or “engaging” the support portion 102 during use; the “holder” is construed as the distal ends of needles 152 that are removably engaged with the proximal end portions of the extension pieces 106 via insertion in anchors 110; [0050]-[0051]; [0054]; [0056]; see annotated Figure 3B below).

    PNG
    media_image1.png
    537
    799
    media_image1.png
    Greyscale

Regarding claim 13, Knoll teaches the first extension portion piece (106) includes a mesh material ([0030]).
Regarding claim 14, Knoll teaches the adjusting tool (150) includes a yoke having a first yoke extension (left needle, 152) and a second yoke extension (right needle, 152), the surface being located at the yoke, the yoke being stationary relative to the shaft (see annotated Figure 3B above; [0056]).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4, 5, and 7-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2007/149348 (Dockendorf et al.).
Regarding claim 1, Dockendorf et al. teaches a system for treating urinary incontinence (abstract), the system comprising a multi-piece implant (Figure 10, implant, 586) comprising a support portion piece (Figure 10, support portion piece, 588) and an extension portion piece (Figure 10, extension portion, 594), and an adjusting tool (Figures 10 and 11, adjustment tool, 598) (abstract; pg. 34, lines 11-32), wherein the support portion piece (588) comprises a tissue support portion sized and shaped for placement to support a urethra (The limitation “sized and shaped for placement to support a urethra” is functional language. Since Dockendorf et al. teaches the tissue support portion is “designed to support a specific type of pelvic tissue such as the urethra, bladder, or vaginal tissue”, the support portion piece 588 includes a tissue support portion that is “sized and shaped” to support the patient’s urethra as claimed, see pg. 13, lines 8-9 and 29-32 and Figure 10), and the extension portion piece (594) comprises a proximal end, a distal end, and a tissue fastener (Figure 10, tissue fastener, 596), and is adjustably connected to the support portion piece (588) at an adjusting engagement (Figures 10 and 11, adjusting element, 590) (pg. 34, lines 14-29), and the adjusting tool (598) comprises a surface capable of engaging the support portion piece (594) (The circular outer face of the terminal distal end of the tool 598 is considered the claimed “surface” as it is capable of contacting and thus “engaging” the support portion piece 588, pg. 35, lines 1-5 and Figure 11), and a holder capable of being removably engaged with the proximal end of the extension portion piece and moving the proximal end relative to the adjusting engagement (The aperture 600 is Figures 10 and 11.). Dockendorf et al. does not teach the cited embodiment additionally comprises a guide configured to receive a portion of the extension portion piece.
However, Dockendorf et al. teaches an alternative embodiment of the adjusting tool (Figure 13, tool, 606) comprising a surface capable of engaging the support portion piece (The circular outer face of the terminal distal end of the tool 606 is considered the claimed “surface” as it is capable of contacting and thus “engaging” the support portion piece 588, pg. 35, lines 14-16 and lines 20-26, and Figure 13), a guide (Figure 13, slit, 612) configured to receive a portion of the extension portion piece; and a holder capable of being removably engaged with the proximal end of the extension portion piece and moving the proximal end relative to the adjusting engagement (The aperture 610 is considered the claimed “holder” as the aperture 610 “is designed to function like aperture 600 of tool 598”, pg. 35, lines 20-26. Additionally the aperture 610 is capable of moving the proximal end of the extension portion piece 594 relative to the adjusting engagement as the tool 606 may be manipulated by a practitioner to move the material of the extension portion piece 594 held within the aperture 610, pg. 35, lines 20-26, Figures 10, 11, and 13.). It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the tool of Figure 13 including the guide configured Figure 11, because providing such a guide permits the holder to receive an extension portion piece “at any desired location along a length of an extension portion” improving ease of use (pg. 35, lines 25-26).
Regarding claim 4, Dockendorf et al. teaches all the limitations of claim 1. Dockendorf et al. teaches the extension portion piece includes a mesh (pg. 15, lines 4-6).
Regarding claim 5, Dockendorf et al. teaches all the limitations of claim 1. The modified tool of Dockendorf et al. includes a yoke having a first yoke extension and a second yoke extension, the surface being located at the yoke, the yoke being stationary relative to the shaft (The tool of Figure 13 includes two “yoke extensions” extending from a shaft around aperture 610 ending at “guide” 612).
Regarding claim 7, Dockendorf et al. teaches all the limitations of claim 1. Dockendorf et al. teaches the adjusting engagement (590) includes an aperture through which the extension portion piece (594) extends to adjustably connect the extension portion piece (594) to the support portion piece (588) (pg. 34, lines 14-29; Figure 10).
Regarding claim 8, Dockendorf et al. teaches the adjusting engagement (590) is a one-way adjusting engagement (col. 34, lines 11-20).
Regarding claim 9.
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2007/149348 (Dockendorf et al.) in view of U.S. Patent Application Publication No. 2008/0200751 (Browning).
Regarding claim 6, Dockendorf et al. teaches all the limitations of claim 1. Dockendorf et al. does not teach the adjusting tool further includes a gauge to measure tension of the implant during placement of the implant in a patient.
However, Browning teaches a system for treating urinary incontinence, the system comprising: an implant (Figure 1, urethral support stabilization system, 20) having a support portion piece (Figure 1, urethral support member, 26) and extension portion pieces (Figure 1, first and second elongate members, .
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2010/0030016 (Knoll) in view of U.S. Patent Application Publication No. 2008/0200751 (Browning).
Regarding claim 17, Knoll teaches all the limitations of claim 10. Knoll does not teach the adjusting tool further includes a gauge to measure tension of the implant during placement of the implant in a patient.
However, Browning teaches a system for treating urinary incontinence, the system comprising: an implant (Figure 1, urethral support stabilization system, 20) having a support portion piece (Figure 1, urethral support member, 26) and extension portion pieces (Figure 1, first and second elongate members, 22 and 22’), where the implant is sized and shaped for placement to support a urethra ([0036]); and an adjusting tool (The “mechanical aids” for applying tension are construed as the “adjusting tool”, [0036] and [0092]); where the adjusting tool includes a gauge to measure tension of the implant (20) during placement of the implant (20) in a patient (The “mechanical aids” for applying tension construed as the "adjusting tool" as noted above "may measure and or regulate the applied tension". The measuring element is construed as “a gauge”. See [0092] and [0100].). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the adjusting tool of Knoll to include a tension gauge similar to the teaching of Browning, because providing a mechanism to measure the tension of the implant permits the physician to properly adjust the implant to apply the desired amount of tension to achieve continence (Browning, [0007]; [0092]).

Response to Arguments
Applicant's arguments filed 8 December 2021 have been fully considered but they are not persuasive. Applicant contends Dockendorf et al. does not teach the invention of amended claim 1 (arguments, page 5). The examiner does not find this argument to be persuasive in light of the rejection set forth above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,478,278 in view of WO 2007/149348 (Dockendorf et al.).
Regarding instant claim 1, claim 1 of the ‘278 patent recites all that is recited in instant claim 1. Instant claim 1 recites “a guide configured to receive a portion of the extension portion piece”, which is not recited in claim 1 of the ‘278 patent.
However, Dockendorf et al. teaches a system for treating urinary incontinence (abstract), the system comprising a multi-piece implant (Figure 10, implant, 586) comprising a support portion piece (Figure 10, support portion piece, 588) and an extension portion piece (Figure 10, extension portion, 594), and an adjusting tool (Figures 10 and 11, adjustment tool, 598) (abstract; pg. 34, lines 11-32), wherein the support portion piece (588) comprises a tissue support portion sized and shaped for Figure 10), and the extension portion piece (594) comprises a proximal end, a distal end, and a tissue fastener (Figure 10, tissue fastener, 596), and is adjustably connected to the support portion piece (588) at an adjusting engagement (Figures 10 and 11, adjusting element, 590) (pg. 34, lines 14-29), and the adjusting tool (598) comprises a surface capable of engaging the support portion piece (594) (The circular outer face of the terminal distal end of the tool 598 is considered the claimed “surface” as it is capable of contacting and thus “engaging” the support portion piece 588, pg. 35, lines 1-5 and Figure 11), and a holder capable of being removably engaged with the proximal end of the extension portion piece and moving the proximal end relative to the adjusting engagement (The aperture 600 is considered the claimed “holder” as the aperture 600 “is sized to accommodate the material of extension portion piece 594”, pg. 35, lines 8-13. Additionally the aperture 600 is capable of moving the proximal end of the extension portion piece 594 relative to the adjusting engagement 590 as the tool 598 may be manipulated by a practitioner to move the material of the extension portion piece 594 held within the aperture 600, pg. 35, lines 1-13, Figures 10 and 11.). Dockendorf et al. teaches an alternative embodiment of the adjusting tool (Figure 13, tool, 606) that further includes a guide (Figure 13, slit, 612) configured to receive a portion of the extension portion piece (pg. Figures 10, 11, and 13.). It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the adjusting tool of claim 1 of the ‘278 patent to include the guide configured to receive a portion of the extension portion piece as taught by Dockendorf et al., because providing such a guide permits the holder to receive an extension portion piece “at any desired location along a length of an extension portion” improving ease of use (pg. 35, lines 25-26).
Regarding instant claims 2 and 3, claim 1 of the ‘278 patent in view of Dockendorf et al. teaches all that is recited in instant claims 2 and 3.
Regarding instant claim 4, claim 2 of the ‘278 patent in view of Dockendorf et al. teaches all that is recited in instant claim 4.
Regarding instant claim 5, claim 3 of the ‘278 patent in view of Dockendorf et al. teaches all that is recited in instant claim 5.
Regarding instant claim 6, claim 4 of the ‘278 patent in view of Dockendorf et al. teaches all that is recited in instant claim 6.
Regarding instant claims 7-9, claims 4-6 of the ‘278 patent in view of Dockendorf et al. teaches all that is recited in instant claims 7-9.
Claims 10-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,226,809. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 of the instant application is merely broader in scope than all that is recited in claim 1 of the ‘809 patent. That is, claim 10 is anticipated by claim 1 of the ‘809 patent. Once applicant has received a patent for a species or a more specific embodiment, applicant is not entitled to a patent for the generic or broader invention (see In re Goodman, 11 .
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,226,809 in view of U.S. Patent Application Publication No. 2008/0200751 (Browning). 
Regarding instant claim 17, claim 1 of the ‘809 patent recites all that is recited in instant claim 17 (which encompasses the limitations of claim 10). Instant claim 17 further recites the adjusting tool includes a gauge to measure tension of the implant during placement of the implant in a patient, which is not recited in claim 1 of the ‘809 patent.
However, Browning teaches a system for treating urinary incontinence, the system comprising: an implant (Figure 1, urethral support stabilization system, 20) having a support portion piece (Figure 1, urethral support member, 26) and extension portion pieces (Figure 1, first and second elongate members, 22 and 22’), where the implant is sized and shaped for placement to support a urethra ([0036]); and an adjusting tool (The “mechanical aids” for applying tension are construed as the “adjusting tool”, [0036] and [0092]); where the adjusting tool includes a gauge to measure tension of the implant (20) during placement of the implant (20) in a patient (The “mechanical aids” for applying tension construed as the "adjusting tool" as noted above "may measure and or regulate the applied tension". The measuring element is construed as “a gauge”. See [0092] and [0100].). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the adjusting tool of claim 1 of the ‘809 patent to include a tension gauge similar to the teaching of Browning, .
Allowable Subject Matter
Claims 2, 3, 11, 12, 15, and 16 would be allowable if rewritten to overcome the informality objections, rejections under 35 U.S.C. 112, second paragraph, and double patenting rejections set forth in this Office action, and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
No prior art of record teach and/or fairly suggest the system of claims 2, 3, 11, or 12, wherein the holder is slidably or movably coupled to a shaft of the adjusting tool, within the context of the remainder of parent claims 1 or 10, respectively.
The closest prior art of record regarding claims 2 and 3, Dockendorf et al. cited above, teaches the system of claim 1 including the holder and a shaft of the adjusting tool (Figures 10, 11, and 13), but fails to disclose the holder is moveable or slidable relative to the shaft.
The closest prior art of record regarding claims 11 and 12, Knoll as cited above, teaches the system of claim 10 including the holder and a shaft of the adjusting tool (Figure 3A-C), but fails to disclose the holder is moveable or slidable relative to the shaft.
No prior art of record teach and/or fairly suggest the system of claims 15 or 16, wherein the adjusting tool includes a yoke having first and second yoke extensions each 
The closest prior art of record, Knoll cited above, teaches the tool includes a yoke including the surface, and first and second yoke extensions (Figure 3B), but fails to disclose each yoke extension includes an opening configured to receive a portion of the extension portion piece.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE R DORNA/Primary Examiner, Art Unit 3791